Citation Nr: 0434123	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  97-24 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to exclude post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for dizziness, 
shortness of breath, aching joints, ringing in the ears, 
spots on the liver, and a spinal disorder, claimed as 
secondary to exposure to nerve gas in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from June 1974 to June 1982.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a July 1996 rating 
decision issued in August 1996 by the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 1998, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing has been associated with the 
record. 

In July 1998, the case was remanded to the RO for additional 
development.  In that remand, the Board noted that an April 
1998 medical report prepared by P. M., M.D., the veteran's 
treating psychiatrist, as well as his testimony reflect that 
he has been diagnosed with PTSD claimed as a result of a 
naval boat accident/incident that occurred in Barcelona, 
Spain during his military service.  The Board interpreted the 
doctor's report and the veteran's testimony as an inferred 
claim for service connection for PTSD under 38 C.F.R. § 
3.304(f).  The RO issued supplemental statements of the case 
(SSOCs) in March and July 2004 purporting to adjudicate the 
claim for service-connection for PTSD.  However, since this 
is an entirely separate claim, under the regulations a 
separate rating decision must be issued on it.  See 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (amending 38 C.F.R. § 19.31 
in January 2002 to provide that an SSOC will not be used to 
announce an agency of original jurisdiction (AOJ's) decision 
on an issue not previously addressed in a statement of the 
case (SOC); see also Ephraim v. Brown, 82 F.3d 399, 401-02 
(Fed. Cir. 1996) (holding that when a new disorder has been 
diagnosed that was not considered at the time of the prior 
adjudication, it is a new claim for purposes of 
jurisdiction).  Thus, this claim neither is in appellate 
status nor otherwise "inextricably intertwined" with any of 
the pending issues, and it will not be considered by the 
Board at this time.  See Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is intertwined only if the RO would have to 
reexamine the merits of any denied claim which is pending on 
appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Accordingly, 
this claim is referred to the RO for appropriate development 
and adjudication to include the issuance of an initial rating 
decision.  In light of this, the issues have been 
recharacterized as described above.

The issues of service connection for aching joints and a 
spinal disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the 
service-connection issues addressed in this decision.

2.  There is no competent medical evidence showing the 
veteran has an acquired psychiatric disorder (diagnosed as 
major depression or schizophrenia) related to service or that 
a psychosis was manifested within one year of discharge from 
service.

3.  Competent medical evidence reflects that the veteran's 
dizziness and shortness of breath are symptoms of his 
service-connected hypertensive cardiovascular disease with 
ventricular ectopy; there is no competent medical evidence 
showing that the claimed dizziness or shortness of breath are 
separate and distinct disorders related to service to include 
exposure to nerve gas.

4.  There is no competent medical evidence showing that the 
veteran has been diagnosed with tinnitus (ringing in the 
ears).

5.  There is no competent medical evidence showing that the 
veteran's diagnosed liver hemangioma is related to his 
military service to include exposure to nerve gas.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder (to exclude PTSD) was 
not incurred in or aggravated by active military service, nor 
may a psychosis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Separate and distinct disorders characterized by 
dizziness, shortness of breath, ringing in the ears, or spots 
on the liver, to include a claim that they are secondary to 
exposure to nerve gas in service, were not incurred in or a 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted and became 
effective on November 9, 2000.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This law not only did 
away with the concept of a well-grounded claim, but also 
imposed additional duties and obligations on VA in notifying 
a claimant and developing claims.  This change is applicable 
to all claims filed before the date of enactment, November 9, 
2000, and not yet final as of that date.  VA also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000.  
See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See VAOPGCPREC 5-2004.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
regarding the issues addressed in this decision.  The veteran 
was afforded the opportunity to provide lay or medical 
evidence, which might support his claims, and he testified at 
a Travel Board hearing in April 1998.  During his testimony, 
the veteran admitted that VA physicians stated that there is 
no way that they could tell if the veteran was exposed to 
nerve gas.  In a May 2003 letter, the RO asked the veteran to 
provide additional information in support of his claims and 
told him that he must give VA enough information about any 
records so that such records could be requested on his 
behalf.  In compliance with the July 1998 Board remand, the 
RO associated with the claims file copies of the veteran's 
service medical and his Social Security Administration (SSA) 
records and readjudicated the veteran's claims in October 
2002 and March and July 2004.  Given the foregoing, the Board 
finds that the RO has substantially complied with the Board's 
April 2002 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

Various private medical records and physician statements, and 
available VA and service medical records for the veteran have 
been associated with the claims file.  In variously dated 
letters, an SOC, and three SSOCs, the RO informed the veteran 
of what was needed to establish entitlement to service 
connection for the claimed disabilities and he was given 
additional chances to supply any pertinent information.  Lay 
statements from the veteran, his brother, comrades, and his 
representative also have been associated with the file.  
Although there may be outstanding vocational rehabilitation 
records concerning the veteran, the claims file contains VA 
outpatient treatment records, and SSA and private medical 
records.  The underlying issue before the Board involves the 
etiology of the claimed disorders, considering the function 
and purposes of vocational rehabilitation, it is highly 
unlikely that such records would contain information that in 
some way would address the medical question in this case 
since he did not apply for vocational rehabilitation until 
1987, 15 years after service discharge.  Seeking likely 
irrelevant vocational rehabilitation records would only serve 
to delay the final adjudication of the veteran's claims.  

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the service-connection claims discussed in this 
decision.  Under these circumstances, the Board finds that 
the service medical records, VA treatment records, SSA and 
private medical records, a rating action, a Board remand, a 
hearing transcript, and lay statements and testimony, are 
adequate for determining whether the criteria for service 
connection have been met.  Accordingly, the Board finds that 
no further assistance to the veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.

The VCAA also requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  See VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in May 1996 as qualified by the veteran in a June 
1996 VA Form 21-4138(JF).  Thereafter, in a July 1996 rating 
decision, the RO denied the appellant's claims as not well 
grounded, prior to the enactment of the VCAA.  Only after 
this rating action was promulgated, in an October 2002 
letter, did the RO provide initial notice of the provisions 
of the VCAA to the appellant.  Although the VCAA notice 
letters that were provided to the appellant do not contain 
the "fourth element," the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  After the Board remanded 
the case in July 1998, in a May 2003 VCAA letter to the 
veteran and in October 2002, and March and July 2004 SSOCs 
and their accompanying letters, the RO provided additional 
notice to the appellant regarding what information and 
evidence must be submitted by the claimant, what information 
and evidence might be, or had been, obtained by VA, and gave 
the veteran additional time to submit any comment concerning 
any additional evidence that pertained to his claims.  In 
these communications, VA also informed the appellant of what 
information and evidence was needed to substantiate his 
service-connection claims and what information he needed to 
submit and what VA would do.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

In light of the foregoing, the Board finds that the RO has 
notified the appellant of the evidence needed to adjudicate 
his service-connection claims and has obtained and developed 
all relevant evidence necessary for an equitable disposition 
of the issues discussed in this decision.  In light of the 
above, the Board finds that there has been no prejudice to 
the appellant in this case that would warrant further notice 
or development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.

Background

Service medical records reflect that at a June 1978 
examination, the examiner noted that the veteran had stated 
that he was nervous by disposition.  Service medical records 
are silent for complaints or diagnosis of, or treatment for, 
ringing in the ears and spots on the veteran's liver.  At a 
February 1980 examination, the veteran complained of hearing 
loss due to being on the flight line.  A May 1981 treatment 
record reflects possible anxiety reaction.  At a March 1981 
examination, the veteran complained of exertional dyspnea and 
chest pain.  The assessment reflected chest pain and 
exertional angina with history of benign ventricular 
bigeminy.  A February 1982 treatment record shows an 
impression of labile hypertension.  During service, the 
veteran continued to manifest fatigue, particularly when 
exercising, and available antiarrhythmics were tried to 
control his premature ventricular contractions.  The veteran 
was later referred for a Medical Board determination as to 
his fitness for continued active duty.  An October 1981 
Medical Board proceeding found that the veteran was not 
currently, and was unlikely to become, fit for continued 
active duty and he was later discharged for reason of 
physical disability.  Except for his heart disorder, no other 
disorders were noted. 

In an October 1982 rating decision, based on the veteran's 
service medical records, the RO granted service connection 
for benign ventricular ectopy and assigned an initial 10 
percent disability rating.

At a December 1983 VA examination, the veteran reported that 
about five years earlier he started having dizziness, 
frequent headaches, shortness of breath, and chest pain, 
substernal without radiation.  After reporting to sick call, 
he was diagnosed with ventricular ectopy and was given a 
medical discharge.  He complained of dizziness, frequent 
headaches, shortness of breath and chest pain.  Funduscopic 
examination revealed AV nicking and increased light reflexes 
compatible to grade II Keith Wagner-Barker classifications 
for retinal changes and hypertension.  His heart was enlarged 
to 1 fingerbreadth past the midclavicular line.  The 
veteran's pulse was 78 with an occasional drop beat with no 
regularity as to when the drop beat would occur.  Chest X-
rays revealed the heart size to be at the upper limits of 
normal to mildly enlarged with a left ventricular 
configuration.  The veteran was diagnosed with benign 
ventricular ectopy and hypertensive cardiovascular disease.

In a March 1984 rating decision, the RO recharacterized the 
veteran's service-connected heart disease as hypertensive 
cardiovascular disease with ventricular ectopy and assigned a 
30 percent disability rating, effective from December 7, 
1983.  

A January 1984 VA hospital report reflects diagnoses of 
ventricular irritability, etiology not known; probable mitral 
valve prolapse; and history of benign essential hypertension.  
It was noted that he appeared depressed.  Before a psychology 
consult could be done, the veteran signed out against medical 
advice.  An April 1984 VA hospital report shows that the 
veteran complained of severe anxiety.  An impression of 
anxiety disorder, severe, with cardiovascular obsessions was 
given was given.  He was also diagnosed with benign 
ventricular premature contractions, etiology undetermined, 
after being hospitalized for complaints of shortness of 
breath on exertion and atypical chest pains.  A stress test 
was discontinued due to complaints of severe dizziness.  The 
veteran was otherwise totally asymptomatic during his stay 
and the psychiatric service felt that he might benefit from 
hypnosis in light of his underlying cardiac neurosis.  The 
veteran again signed out against medical advice.

A March 1984 VA hospital report shows that the veteran 
complained of progressively worsening dyspnea on exertion and 
shortness of breath with occasional paroxysmal nocturnal 
dyspnea, palpitations and occasional chest pain.  He was 
admitted for refractory ventricular arrhythmia.  The veteran 
was diagnosed with ventricular arrhythmia secondary to 
cardiomyopathy.  He again signed out against medical advice.

In November 1985, the veteran was hospitalized by VA with a 
history of alcohol dependence syndrome, continuous, and 
atypical chest pain, exertional shortness of breath and 
dizziness at times for three years.  The veteran remained 
symptom free while in the hospital.  He was advised to quit 
drinking alcohol and chewing tobacco.  The diagnoses 
included, ventricular bigeminy and trigeminy, benign; alcohol 
dependence syndrome, continuous; and essential hypertension, 
benign.  

A December 1986 VA hospital report shows that the veteran 
claimed that he was drunk and shot his right foot with a 
pistol a few hours prior to admission.  He was treated for a 
tiny wound on the back of the right foot between the first 
and second metacarpal bones and released.  The discharge 
diagnoses included status alcohol abuse, continuous.

VA treatment records from April 1988 through October 1989 
show continuing treatment for his heart disability.

VA and private treatment records from 1994 reflect complaints 
of low back pain and diagnosis of various low back disorders.

The veteran's treating psychiatrist, Dr. P. M., indicated in 
a statement received in October 1995 that she had previously 
treated the veteran for major depression but had since 
changed his diagnosis to schizophrenia, paranoid type.  She 
was seeing him two or three times a week as an outpatient, 
adding that the veteran was unemployable due to his mental 
disorder.  

In an April 1996 statement, Dr. P. M. indicated that the 
veteran presented for an initial appointment in May 1994.  
Then he complained of back pain, chronic stress, severe 
anxiety, depressed mood, insomnia, anorexia, lack of interest 
in pleasurable activities, and impaired concentration and 
memory.  Mental status examination was consistent with his 
reported symptoms.  She diagnosed the veteran with major 
depression, started antidepressant medications and 
psychotherapy.  On reevaluation in September 1995, she 
diagnosed with the veteran with paranoid schizophrenia with 
prominent homicidal ideation and noted that the veteran's 
uncle had schizophrenia. 

In an October 1997 statement, the veteran indicated that VA 
doctors had diagnosed him with hemangioma, which they felt 
stemmed from his childhood.  The appellant related that, in a 
course, his instructor had removed a test tube from a 
briefcase which he said contained nerve gas and that, while 
the test tube was opened, everyone was properly masked.  
However, the veteran felt that there was a defect in his gas 
mask or the gas was still in the area when they unmasked; 
that he was sound on entry into service; and that all of the 
claimed disorders were to some degree present and documented 
since his discharge from service in 1982.  

In an April 1998 statement, Dr. P. M. stated that she had 
also diagnosed the veteran with PTSD based on his self-
reported history of witnessing the death of his shipmates as 
he was returning from shore liberty in Barcelona, Spain.

At an April 1998 hearing, the veteran reiterated his 
contentions that the claimed disabilities resulted from a 
1975 nuclear, biological and chemical defense class that he 
attended in Okinawa, where his instructor gave them gas masks 
and exposed them to nerve gas.  He stated that he did not 
notice any symptoms until 1976 and that he was given 
medications for rashes and urinary tract infections.  Shortly 
after that, the veteran started having problems with 
dizziness, headaches, ringing in his ears and then a couple 
years later with his back.  He indicated that most of his 
medical treatment was received at the VA Medical Center in 
Atlanta, primarily for his heart disability; that Dr. P. M 
treated him for his mental disorder, and that SSA had found 
him disabled due to his back and mental problems.  The 
veteran testified that VA physicians have told him that there 
is no way that they could tell if he was exposed to nerve gas 
in service.  Between 1982 and 1995, the veteran testified 
that he did not receive any private psychiatric treatment but 
prior to that he acknowledged that VA recommended that he see 
a psychiatrist and that they wanted to put him in a program 
for alcoholic abuse but he claims he was not an alcoholic.  
He added that Dr. P. M. had diagnosed him with PTSD and that 
maybe his testimony should be considered a claim for service 
connection for PTSD.

After 1994, private and VA treatment and SSA records show 
diagnoses of low back facet syndrome, degenerative disease of 
the lumbar spine, major depression, schizophrenia and PTSD.  
Except for PTSD, none of these disorders were linked to 
service.

Subsequent lay statements and an Internet printout relating 
to verification of the stressor for his PTSD claim were 
received.

Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
psychosis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Psychiatric Disorder

Based upon the evidence of record, the Board finds 
entitlement to service connection for an acquired psychiatric 
disorder (to exclude PTSD) is not warranted.  As noted above, 
service connection for PTSD is not currently on appeal and 
therefore will not be discussed further.  Although the 
veteran was diagnosed with anxiety disorder, severe, with 
cardiovascular obsessions in January 1984, it appears to have 
resolved and there is no medical opinion linking his more 
recent diagnoses of major depression (now in remission) and 
schizophrenia to service.  In 1985, the veteran was diagnosed 
with alcohol abuse and later, in 1986, he was treated for a 
self-inflicted gunshot wound due to drinking alcohol.  
Moreover, the Board observes that the appellant was not 
diagnosed with a psychotic disorder within one year after 
service.  Therefore, there is no legal ground for granting 
service connection for a psychosis on a presumptive basis 
38 C.F.R. §§ 3.307, 3.309.  



Dizziness and Shortness of Breath

Based upon the evidence of record, the Board finds 
entitlement to service connection for a separate and distinct 
disability (ies) manifested by dizziness and shortness of 
breath, to include due to exposure to nerve gas, is not 
warranted.  At most, the veteran's dizziness and shortness of 
breath are symptoms and have been associated with a known 
clinical diagnosis (hypertensive cardiovascular disease with 
ventricular ectopy), for which the veteran is already service 
connected on a direct basis.  38 C.F.R. § 3.303.  Service 
connection for a separate disorder(s) manifested by such 
symptomatology is not warranted on a direct basis because 
there is no competent medical evidence showing that he 
currently has a distinct disability manifested by these 
symptoms linked to service.  There is no objective medical 
evidence of treatment for a separate and distinct disorder 
manifested by dizziness and/or shortness of breath.  The 
service and post-service medical records do not reflect 
complaints of, or treatment for, a separate and distinct 
disorder manifested by dizziness and/or shortness of breath.  
There are no medical opinions indicating that the veteran's 
symptoms are a separate and distinct disorder(s) related to 
service, as opposed to a symptom of an already service-
connected cardiovascular disorder.  The veteran's DD Form 214 
confirms the veteran's testimony and contention that he took 
a survey, monitor and decontamination course while stationed 
in Okinawa in 1975.  However, even the veteran testified that 
VA physicians have told him that there is no way that they 
could tell if he was exposed to nerve gas so as to link any 
disorder to service.

Ringing in the Ears

Based upon the evidence of record, the Board finds 
entitlement to service connection for a disability manifested 
by ringing in the ears (tinnitus), to include a claim that it 
is due to exposure to nerve gas, is not warranted.  As noted 
above, even the veteran testified that VA physicians have 
told him that there is no way that they could tell if he was 
exposed to nerve gas so as to link any disorder to service.  
Service and post-service medical records reflect no 
complaints or diagnosis of, or treatment for, ringing in the 
ears.  The veteran has no current medical diagnosis of any 
disability manifested by ringing in the ears, to include as 
due to exposure to nerve gas.  Thus, his claim for service 
connection for tinnitus fails.  See Boyer, 210 F.3d at 1353.

Spots on the Liver

Based upon the evidence of record, the Board finds 
entitlement to service connection for a disability manifested 
by spots on the liver, to include a claim that it is due to 
exposure to nerve gas, is not warranted.  Service medical 
records reflect no complaints or diagnosis of, or treatment 
for, spots on the veteran's liver.  In April 1984, the 
veteran was diagnosed with liver hemangioma, which is a 
benign tumor of the liver.  As noted above, even the veteran 
testified that VA physicians have told him that there is no 
way that they could tell if he was exposed to nerve gas so as 
to link any disorder to service.  There are no medical 
opinions indicating that the veteran's liver hemangioma is 
related to service.  Moreover, the veteran noted in an 
October 1997 statement that VA doctors felt that this 
condition stemmed from childhood.

Further, the Board observes that the veteran did not apply 
for service connection for the claimed disorders until many 
years after discharge from service.  See Maxson v. Gober, 230 
F.3d. 1330 (Fed. Cir. 2000) (stating that the long period 
after service containing a lack of complaints or treatment 
could be viewed in the context of all the evidence as 
demonstrating that no disability was aggravated in service).  
In summary, the only evidence the veteran has submitted that 
supports the claims discussed above is his own testimony and 
statements of his representative.  They, as lay persons, with 
no apparent medical expertise or training, are not competent 
to offer opinions on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 
Vet. App. at 494-95 (holding that laypersons are not 
competent to offer medical opinions).  Thus, their statements 
do not establish the required evidence needed, and the claims 
must be denied.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 
49, 55-56 (1990).

ORDER

Service connection for an acquired psychiatric disorder, to 
exclude PTSD, is denied.

Service connection for dizziness, shortness of breath, 
ringing in the ears, and spots on the liver, to include as 
secondary to in-service exposure to nerve gas, is denied.


REMAND

Service medical records reflect that, at a February 1980 
examination, complaints of recurrent back pain were noted in 
the medical history portion of the examination report and 
that the veteran complained of, and was treated for, low back 
pain in May and June 1981.  A January 1984 VA hospital report 
reflects complaints of recurring arthralgia mainly in the 
right wrist and also in the knees.  Since 1992, in VA, SSA 
and non-VA treatment records, the veteran has been diagnosed 
with lumbar facet syndrome and degenerative joint disease of 
the lumbar spine.  These records also show that the veteran 
reported that he had injured his back moving furniture in 
1992.

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking additional medical records and an advisory 
opinion or ordering a medical examination to support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  On remand, the RO should attempt to obtain any 
missing VA and non-VA treatment records and the veteran 
should be scheduled for an examination to clarify whether he 
has a chronic disorder(s) characterized by aching joints and 
whether any current spinal disorder is related to service.  
The Board reminds the veteran that the duty to assist is not 
a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
He is advised that he has an obligation to assist VA in the 
development of his claims, and that failure to do so may 
result in an adverse decision.

Accordingly, further appellate consideration of the issues of 
service connection for a disorder of the spine and aching 
joints will be deferred and the case is REMANDED to the RO 
for the following development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him since 
June 1982 to the present for aching 
joints or a spinal disorder.  The RO 
should attempt to obtain missing records 
from each health care provider he 
identifies which might still be 
available, to include records from VA 
Medical Center in Atlanta, Georgia and 
the veteran's vocational rehabilitation 
folder.  If records are unavailable, the 
health care provider should so indicate.  

2.  The RO must review the entire file 
and ensure for the issues remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. 
§ 5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claims for service-
connection for a spinal disorder and 
aching joints.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
remaining on appeal.

3.  After completion of 1 and 2 above, 
the RO should arrange with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to identify any disorder(s) 
characterized by aching joints or any 
spine disorder(s) with opinions as to 
their etiologies.  All indicated tests or 
studies deemed necessary should be done.  
The claims file and treatment records 
must be made available to, and be 
reviewed by, the physician in connection 
with the examination, and the report 
should so indicate.  After the claims 
file is reviewed and a thorough clinical 
examination is conducted, the examiner 
should offer an opinion as to: (1) 
whether the veteran has any particular 
disorder(s) of the spine or and disorder 
characterized by aching joints, such as 
arthritis, and (2) whether it is at least 
as likely as not (50 percent or more 
probability) that such disorder(s) is 
etiologically related to the veteran's 
period of active duty or is due to an 
intervening event, such as moving 
furniture in 1992 or any other post-
service work-related injury.  If 
arthritis is found, the examiner should 
indicate (1) whether it was manifested 
within one year of service and (2) 
whether it is due to age or related to 
some in-service trauma.  The examiner 
should give detailed clinical findings 
and clearly outline the rationale for any 
opinion expressed.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
service-connection claims.  If any 
determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, which discusses and fully sets 
forth the controlling law and regulations 
pertinent to the appeal.  The requisite 
period of time for a response should be 
afforded.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  The veteran 
is advised that failure to cooperate by reporting for 
examination may result in the denial of the claims.  38 
C.F.R. § 3.655 (2004).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



